UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13984 BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. (Exact name of registrant as specified in its charter) New York 13-3832215 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2070 Central Park Avenue 2nd Fl. Yonkers, NY 10710 (Address of principal executive offices) (914) 361-1420 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filer oAccelerated filer oNon-accelerated filer (do not check if a smaller reporting company)o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of November 14, 2013, there were 1,139,284 shares of the registrant’s common stock, par value $0.025 per share, outstanding. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial statements: Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Statements of Operations for the nine and three months ended September 30, 2013 and 2012 (unaudited) 4 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (unaudited) 5 Notes to Financial Statements(unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 10 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine SafetyDisclosure 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 14 CERTIFICATIONS
